Citation Nr: 0214085	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 1996 for the grant of service connection for residuals of 
tears to the medial meniscus of the right knee.

2.  Entitlement to an effective date earlier than September 
1, 1996 for the grant of service connection for right 
shoulder impingement syndrome.

3.  Entitlement to an increased (compensable) initial 
disability rating for residuals of tears to the medial 
meniscus of the right knee.

4.  Entitlement to an increased (compensable) initial 
disability rating for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claims for 
service connection for residuals of tears to the medial 
meniscus of the right knee and for service connection for 
right shoulder impingement syndrome, effective September 1, 
1996.  The veteran filed a timely appeal to the effective 
date assigned for the grant of service connection for these 
disorders. 

The issues of the veteran's entitlement to increased 
(compensable) initial disability ratings for his service-
connected residuals of tears to the medial meniscus of the 
right knee and right shoulder impingement syndrome will be 
addressed in the REMAND section immediately following this 
decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran was discharged from active service on August 
31, 1996.

3.  The veteran's original claim for service connection for 
right knee and right shoulder disorders was received by VA on 
September 19, 1996.

4.  In a rating decision dated in August 2000, the RO granted 
the veteran's claims for service connection for a right knee 
disorder and a right shoulder disorder, effective September 
1, 1996, the day following the veteran's release from active 
service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than September 1, 1996 for the grant of service 
connection for residuals of tears to the medial meniscus of 
the right knee have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.400 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).   

2.  The criteria for the assignment of an effective date 
earlier than September 1, 1996 for the grant of service 
connection for right shoulder impingement syndrome have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.400 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to notify has been fulfilled to the extent practicable.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his particular claims, as well as 
notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in August 2000, in the statement of the case (SOC) issued in 
January 2001, in the supplemental statement of the case 
(SSOC) issued in April 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations affecting the 
establishment of effective dates.  These provisions address 
the key issue in this case, which is the appropriate 
effective date for the grant of service connection for right 
knee and right shoulder disorders.  

The Board also observes that in lengthy letters to the 
veteran dated in January 2001 and in October 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002).  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  In this regard, it 
should be pointed out that the VCAA was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims, not to alter the effective date 
rules contained in Title 38 of the United States Code and 
Title 38 of the Code of Federal Regulations.  Effective date 
issues turn almost exclusively on the application of strict 
statutory and regulatory provisions, such that current 
evidence generally does not affect the outcome of claims for 
earlier effective dates.  In any case, there is no indication 
in the record that there is evidence that could be secured 
that would alter in any way the record upon which this appeal 
turns.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)
 
In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Factual Background

In this case, the veteran served in the United States Army 
from July 16, 1976 to August 31, 1996.  He originally filed a 
claim for service connection for disorders of the right knee 
and right shoulder via a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
by VA on September 19, 1996.  The RO originally issued a 
deferred rating decision in March 1997, noting that the 
veteran's service medical records had not yet been obtained, 
and that the veteran had failed to report for a scheduled VA 
examination.  Following the submission of copies of partial 
service medical records from the veteran, the RO issued a 
rating decision in March 2000 denying the veteran's claims 
for service connection for disorders of the right knee and 
right shoulder.  The veteran disagreed with this 
determination, and submitted copies of several private 
medical records in support of his claims.  In August 2000, 
the RO issued a rating decision which granted the veteran's 
claims for service connection for disorders of the right knee 
and right shoulder.  At that time, the RO assigned an 
effective date of September 1, 1996 for the grant of service 
connection for both disorders, as that date was the day 
following the veteran's release from active duty.  The 
veteran appealed this decision, claiming that he originally 
applied for compensation for his knee and shoulder 
disabilities in May 1996 at retirement.  Therefore, he 
asserts that the effective date for service connection should 
be May 1996, not September 1996.

Pertinent Laws and Regulations

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

Analysis 

In this case, the evidence indicates that the veteran filed 
his original claim for service connection with VA in 
September 1996.  Once service connection for the claimed 
disabilities was established, the RO determined that the 
effective date was September 1, 1996, the day following the 
veteran's separation from active service, since his claim for 
service connection was received within one year after his 
separation from service.  The Board has considered the 
veteran's contention, as set forth in his notice of 
disagreement, received by VA in September 2000, that he filed 
a VA Form 21-526 in May 1996, at the time of his retirement.  
A thorough review of the veteran's claims file, including his 
service medical records, fails to reveal that such a claim 
was filed in May 1996.  The veteran's service medical records 
do reveal that the veteran underwent a retirement medical 
examination in May 1996, several months prior to his actual 
separation from service, and that the veteran completed both 
a report of medical history and a report of medical 
assessment at that time as well.  However, these documents do 
not constitute a claim for benefits.  

In any case, the Board observes that, even if a formal claim 
for compensation were filed by the veteran with VA in May 
1996, the clear language of 38 C.F.R. § 3.300(b)(2) controls 
the outcome of this claim.  As noted above, the earliest date 
for which a grant of service connection may be assigned is 
the day following separation from active service.  As the 
veteran was separated from service on August 31, 1996, the 
Board finds that the RO assigned the earliest effective date 
permitted by law and regulation, and that an effective date 
earlier than September 1, 1996 for the grant of service 
connection for right knee and right shoulder disorders must 
be denied. 


ORDER

An effective date earlier than September 1, 1996 for the 
grant of service connection for residuals of tears to the 
medial meniscus of the right knee is denied.

An effective date earlier than September 1, 1996 for the 
grant of service connection for right shoulder impingement 
syndrome is denied.


REMAND

The Board notes that in the same August 2000 rating decision 
at issue above, the RO also assigned a noncompensable 
disability rating to the veteran's right knee disorder from 
September 1, 1996 to December 17, 1999, at which time the 
rating was increased to 20 percent disabling.  Similarly, the 
RO assigned a noncompensable disability rating to the 
veteran's right shoulder disorder from September 1, 1996 to 
December 17, 1999, at which time the rating was increased to 
10 percent disabling (the rating for this disorder was 
subsequently increased to 20 percent disabling, effective 
December 17, 2001).  In his substantive appeal, the veteran 
indicated that he disagreed with the effective date of the 
increased ratings, essentially maintaining that the 20 
percent and 10 percent ratings assigned, respectively, to his 
right knee and right shoulder disorders should have been made 
effective from September 1, 1996, the original date of the 
grant of service connection.  In April 2002, the RO issued a 
Supplemental Statement of the Case (SSOC) which addressed the 
issue of earlier effective dates for the increased disability 
ratings.  However, this SSOC did not contain the relevant 
laws and regulations.  In addition, as this is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception to the initial rating award dated in 
August 2000, the issues are more properly viewed as claims of 
entitlement to an increased (compensable) initial disability 
rating for residuals of tears to the medial meniscus of the 
right knee and entitlement to an increased (compensable) 
initial disability rating for right shoulder impingement 
syndrome.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

To date, an SOC that frames the issues as claims for 
increased initial disability ratings, informs the veteran of 
the relevant laws and regulations, and affords him an 
opportunity to perfect an appeal to these claims has not been 
issued.  Therefore, the Board finds that a remand for this 
action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2001); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).

Therefore, the Board finds that further development with 
respect to these issues is warranted.  Accordingly, this case 
is REMANDED to the RO for the following action:

The RO should issue the veteran an 
appropriate statement of the case 
concerning his claims of entitlement to 
an increased (compensable) initial 
disability rating for residuals of tears 
to the medial meniscus of the right knee 
and entitlement to an increased 
(compensable) initial disability rating 
for right shoulder impingement syndrome, 
and give him an opportunity to submit 
additional evidence and/or argument in 
response and to perfect a timely appeal 
concerning these claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



